department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division number release date uil code dear date taxpayer_identification_number person to contact identification_number contact telephone number certified mail this is a final adverse determination regarding your exempt status under sec_501 c of the internal_revenue_code the code our favorable determination_letter to you dated date is hereby revoked and you are no longer exempt under sec_501 a of the code effective january 20xx the revocation of your exempt status was made for the following reason s as a result of our examination for the tax_year ended december 20xx it was determined that your organization has been inactive since 20xx and that there have been no operations or regular financial activities conducted or planned as such you failed to meet the operational requirements for continued exemption under sec_501 c contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the st day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit taxpayeradvocate irs gov or call1-877-777-4778 if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely paul a marmolejo acting director eo examinations enclosure publication i department of the treasury ijiinternal revenue service i rs tax_exempt_and_government_entities_division capitol street fresno ca certified mail- return receipt requested dear date date taxpayer_identification_number form tax_year s ended person to contact number contact numbers phone number fax number manager's name number manager's contact number phone number response due_date why you are receiving this letter we propose to revoke your status as an organization described in sec_501 c of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action- sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 aller we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter ifyou are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance ifyou prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call ifwe need to contact you thank you for your cooperation enclosures report of examination form_6018 publication publication margaret von lienen director eo examinations letter rev catalog number 34809f form 886a name of taxpayer department of the treasury - internal_revenue_service ex lanation of items schedule no or exhibit year period ended december 20xx issues does sec_501 c continue to qualify for exemption from federal_income_tax under facts incorporated on february 20xx in xxxxx article of the eo's articles of incorporation states the eo is organized for charitable educational and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 c of the internal is listed as one of the two initial directors and signed revenue code code the articles of incorporation the eo submitted form_1023 application_for recognition of exemption under sec_501 to the internal_revenue_service irs on may 20xx the narrative description in part ii activities and operational information provides empowers the by developing and implementing spanish language educational programs and resources that respond to the needs of child-care providers and enrich the lives of their families was founded in the summer of 20xx in cooperation with to provide child-care provider training and education to the spanish-speaking community of the metro region and joint ventures fall 20xx- spring 20xx introductory provider training funded classes counties students served pilot classes spring 20xx enhanced basic basic pilot class county students served proposed ventures summer 20xx - fall 20xx introductory provider training classes enhanced basic basic funded classes served funded students the irs issued letter dated june 20xx recognizing the eo as an exempt_organization under code sec_501 c and as a public charity under code sec_509 in the interview conducted with september 20xx he provided the following information treasurer of the eo and a on form 886-a rev department of the treasury- internal_revenue_service page of form886a i name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended december 20xx the eo initially provided day care training to spanish speaking individuals the training was in spanish and provided by sometime in 20xx the eo was unable to continue to provide the training in spanish and began to provide faith enrichment services to families in is due to return to in december 20xx and resume the spanish speaking courses left the united_states stated in 20xx the eo purchased approximately dollar_figure provided five material documents in spanish at the initial interview of spanish-language but none mention the eo the items mention meets with spanish speaking families to discuss each of the materials to the families he meets with families as needed but not on a scheduled basis he doesn't keep a written record of the families he meets with or issues discussed but lle estimates he met with at least families in 20xx it is unclear whether or as a representative of eo meets with the individuals in his capacity of and usually provides a copy of the eo has not received donations and has not had a bank account since 20xx the dollar_figure reported as net assets on the eo's 20xx form 990ez is money pledged to the eo but which has not been paid the eo did not provide documentation to show ownership of the dollar_figure assets bills the eo receives such as state registration and other fees purchases a money order with his personal funds to pay the few in cash the eo has never received donations from the general_public the donations reported on the eo's 20xx 20xx and 20xx forms are amounts pledged by not actual donations and the board_of director has always been composed of secretary and treasurer the same individuals listed on form_1023 president provided a document entitled report dated 20xx for review the report references child care providers in names of students and a curriculum related to required items by the state to obtain a home care provider certificate to educate spanish speaking persons as home and a dollar_figure grant the report provides the form 886-a rev department of the treasury - internal_revenue_service page of form 886a name of taxpayer department of the treasury - internal revenue sen ice ex lanation of items schedule no or exhibit year period ended december 20xx provided documentation entitled subsequent to the initial interview the material is in spanish and the title translates to jdyi code sec_501 c exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual federal tax regulations regulations sec_1 c -1 a states in part that in order to be exempt as an organization described in code sec_501 c the organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt the term exempt_purpose or purposes as used in this section means any purpose or purposes specified in sec_501 regulations sec_1_501_c_3_-1 provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes regulations sec_1 c -1 b states in part that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization's assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization's articles or by operation of law be distributed for one or more exempt purposes or to the federal government or to a state_or_local_government for a public purpose or would be distributed by a court to another organization to be used in such manner as in the judgment of the court will best accomplish the general purposes for which the dissolved organization was organized however an organization does not meet the organizational_test if its articles or the law of the state in which it was created provide that its assets would upon dissolution be distributed to its members or shareholders regulations sec_1 c -1 c provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes regulations sec_1 c -1 d defines the term educational as the instruction or training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the form 886-a rev department of the treasury- internal_revenue_service page of form886a name of taxpayer department of the treasury - internal rcyenue service ex lanation of items schedule no or exhibit year period ended december 20xx community examples of educational organizations are primary or secondary school a college or a professional or trade school which has a regularly scheduled curriculum a regular faculty and a regularly enrolled body of students in attendance at a place where the educational activities are regularly carried on regulations sec_1_6001-1 state in part except as provided in paragraph b of this section any person subject_to tax under subtitle a of the code including a qualified_state individual income_tax which is treated pursuant to sec_6361 a as if it were imposed by chapter of subtitle a or any person required to file a return of information with respect to income shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information in addition to such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 a shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 see sec_6033 and regulation sec_1_6033-1 through the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law taxpayer's position the eo has not provided a definitive position at this time government's positjon the eo does not continue to qualify for exemption under code sec_501 c because it did not demonstrate that it is operated exclusively for a charitable purpose the eo was unable to demonstrate that it carries on any charitable activities the eo no longer carries on the activities it proposed on form_1023 and stopped providing day care provider classes sometime in 20xx provided oral testimony of the activities he carries on but he did not provide any supporting documentation to show the activities actually took place or that the activities were conducted on the eo's behalf the documentation is not convincing evidence in itself to demonstrate a charitable activity on behalf of the eo the report presented only provides information on long-past activities form 886-a rev department of the treasury - internal_revenue_service page of form886a name of taxpayer department of the treasury - internal_revenue_service ex lanation of items schedule no or exhibit year period ended december 20xx was afforded an opportunity to provide support to demonstrate the eo currently carries on a charitable but he did not provide any corroborating information conclusion the eo does not continue to qualify for exemption under code sec_501 c because it did not demonstrate that it carries on a charitable activity form 886-a rev department of the treasury - internal_revenue_service page of
